Citation Nr: 1033098	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cardiomegaly.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for skin cancer, claimed as 
mole cancer.  

4.  Entitlement to service connection for residuals of a fracture 
of the left 7th rib.  

5.  Entitlement to service connection for pulmonary fibrosis.  

6.  Entitlement to service connection for a urinary tract 
infection.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1945 to November 1945 
as a Philippine Guerrilla.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset 
of cardiomegaly during service, and there is no evidence of 
cardiovascular disability within a year thereafter.  

2.  Competent evidence has not been presented establishing onset 
of gout during service.  

3.  Competent evidence has not been presented establishing onset 
of skin cancer during service, and there is no evidence of skin 
cancer within a year thereafter.  

4.  Competent evidence has not been presented establishing a 
fracture of the left 7th rib during service.  

5.  Competent evidence has not been presented establishing onset 
of pulmonary fibrosis during service.  

6.  Competent evidence has not been presented establishing onset 
of a urinary tract infection during service.  



CONCLUSIONS OF LAW

1.  Cardiomegaly was not incurred in or aggravated by active 
military service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).  

2.  Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

3.  Skin cancer was not incurred in or aggravated by active 
military service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).  

4.  A fracture of the left 7th rib was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).  

5.  Pulmonary fibrosis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

6.  A urinary tract infection was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

No service treatment records pertaining to the Veteran are of 
record; however, his November 1945 discharge evaluation listed 
him as fit on service separation, and under physical disability, 
"none" was written.  

The Veteran was treated at a private hospital in June 1978 for an 
enlarged and itchy mole on his left cheek.  The impression was of 
an infected mole, rule out melanoma.  

In May 1986, the Veteran was treated at a private hospital for a 
urinary tract infection, according to a private hospitalization 
summary.  

The Veteran was treated at a private hospital for gouty arthritis 
in August 2005.  A blood test indicated a high level of uric 
acid.  Also in August 2005, the Veteran was diagnosed with 
pulmonary fibrosis and an old fracture of the left 7th rib, 
confirmed on X-ray.  An August 2005 ECG study indicated a regular 
sinus rhythm, a normal axis, and left ventricular hypertrophy.  

Within his October 2008 notice of disagreement, the Veteran 
asserted that he had the claimed disabilities at service 
separation.  He also stated he has been taking medication for 
gout and an ulcer "for a very long time."  

The Veteran submitted a November 2008 statement in which he 
stated he became an American citizen sometime after 1986.  He 
also reported onset of "mole cancer" and a urinary tract 
infection in approximately 1978 and again in May 1986.  Treatment 
for pulmonary fibrosis, left cardiomegaly, and an old rib 
fracture was afforded the Veteran at a private hospital in August 
2005, according to his statement.  



II.  Analysis
A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In a May 2008 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
this same letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
service connection claims.  However, the Board finds that the 
record, which does not reflect competent evidence showing a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 
(2006)], in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case, as competent evidence has not 
been presented linking such disabilities to service, as will be 
discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

B. Service connection

The Veteran seeks service connection for cardiomegaly, gout, skin 
cancer, residuals of an old rib fracture, pulmonary fibrosis, and 
a urinary tract infection.  Service connection may be awarded for 
a current disability arising from a disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, such as 
certain cardiovascular disabilities and carcinomas, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for these disabilities.  In so deciding, the Board has 
considered all lay and medical evidence as it pertains to the 
issue.  38 U.S.C.A. § 7104(a) (West 2002) ("decisions of the 
Board shall be based on the entire record in the proceeding and 
upon consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (West 2002) (VA "shall consider all 
information and lay and medical evidence of record in a case"); 
38 C.F.R. § 3.303(a) (2009) (Service connection claims "must be 
considered on the basis of the places, types and circumstances of 
his service as shown by service records, the official history of 
each organization in which he served, his medical records and all 
pertinent medical and lay evidence.").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of his claim, the Veteran has asserted in his October 
2008 notice of disagreement that his various disabilities have 
been continuous since service.  He asserts that he continued to 
experience symptoms relating to gout, urinary tract infection, 
pulmonary fibrosis, rib fracture, cardiomegaly, and skin cancer 
after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of any of his 
claimed disabilities after service separation.  Further, the 
Board concludes that his assertions of continued symptomatology 
since active service, although competent, are not credible.  

Upon review of the claims file, the post-service medical evidence 
does not reflect complaints or treatment related to any of these 
disabilities for many years following active service.  Although 
no service treatment records are or record, his November 1945 
service discharge noted he was physically fit on service 
separation, without any noted disability.  By his own admission 
within his November 2008 statement, he was first treated for 
these claimed disabilities no earlier than 1978, when skin cancer 
was suspected, and 1986, when a urinary tract infection was 
diagnosed.  The remainder of his disabilities were diagnosed in 
2005.  

The Board emphasizes the multi-year gap between discharge from 
active duty service in 1945 and initial treatment and diagnoses 
in 1978, 1986, and 2005, gaps of between 30 and 50 years.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The Board also notes the Veteran did not claim that symptoms of 
his claimed disabilities began during service until he filed his 
current VA disability compensation claim.  Such statements made 
for VA disability compensation purposes are of lesser probative 
value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board 
must take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements); 

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service). 

Additionally, medical evidence of record, as already noted, does 
not establish onset of any of the claimed disabilities during 
military service or, for the presumptive disorders, within a year 
of service separation.  No service treatment records are 
available, and post-service medical evidence does not reflect in-
service onset of any of the claimed disabilities.  In the absence 
of such evidence, service connection for cardiomegaly, gout, skin 
cancer, an old rib fracture, pulmonary fibrosis, and a urinary 
tract infection must be denied.  As a preponderance of the 
evidence is against the award of service connection, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  











(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to service connection for cardiomegaly is denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for skin cancer, claimed as 
mole cancer, is denied.  

Entitlement to service connection for an old rib fracture is 
denied.  

Entitlement to service connection for pulmonary fibrosis is 
denied.  

Entitlement to service connection for a urinary tract infection 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


